This suit was brought by appellees to recover damages for the sale of a horse and two mules under an execution in favor of appellants and against one Gilliam. The petition charged that the animals were the separate property of Sarah J. Brady, the wife of the other appellee, and that the mules were worth $80 each and the horse $60; that defendants had notice that plaintiff at the time of the levy had rented thirty acres of land to cultivate during the year, and that he would be prevented from doing so by said levy and sale; that he had contracted to rent fifteen acres on a certain farm, ten of which he intended to cultivate in cotton, but that he was by said levy and sale prevented from cultivating said ten acres, to his damage $150; that he rented and cultivated during said year fifteen acres at another place, but that by reason of his delay in getting teams, caused by said levy, his crops were damaged $100; that plaintiff was, for the purpose of forbidding said sale, compelled to travel two hundred miles from his home in Hill County to the place of sale in Coleman County, Texas, and that the expenses of his trip and the value of his time consumed amounted to $53, of which he alleged the different items. The petition further charged "that the said taking and conversion to their own use of said property by defendants was willfully, knowingly, oppressively, and wantonly done, and with intent to vex, injure, and harass plaintiffs, to their great damage $600 vindictive damages." *Page 590 
The defendants excepted specially to the allegations of actual damage and to the allegations charging vindictive damages, on the grounds that the petition was contradictory and showed that the property was not in the possession of the plaintiffs and that the levy was lawfully made; and did not show that it was made "oppressively and wantonly and without probable cause for believing that the property belonged to the defendant in execution."
The defendants also objected to the jurisdiction of the court by an exception to the petition, in which the objection was stated as follows:
"Plaintiff's allegations of his damages beyond the value of the property is only done to attempt to give this court jurisdiction of this cause; and they show no cause of action beyond the value of the property at the time of the alleged conversion, with legal interest; and the value so alleged being $220, is not within the jurisdiction of the court."
The only other pleadings filed by the defendants were a general denial and a plea of not guilty.
The court sustained the exception first referred to and overruled the remainder.
The value of the animals and plaintiffs' loss of time and expenses in making the trip to Coleman County were proved as alleged in the petition, but no evidence was offered upon the other allegations of damage. The sale of the property under execution was proved as alleged, and also that plaintiffs gave notice at the sale that the property belonged to Mrs. Brady. Evidence was introduced by the plaintiffs to prove that the animals belonged to Mrs. Brady, and by the defendants tending to cast a doubt upon her title.
The court charged the jury that the measure of plaintiffs' recovery of actual damages was the value of the property at the time of its conversion with interest, "together with the necessary expense incurred and the value of the loss of time sustained by plaintiffs in their efforts to protect said property from sale." The jury returned a verdict in favor of the plaintiffs for $280 "actual damage." The plaintiffs entered a remittitur of all the judgment in excess of $220.
We do not think that a cause of action for actual damages was stated by the petition for anything but the value of the animals, but as no evidence was introduced upon any other issue and the charge confined the recovery to their value and the loss of plaintiffs' time, etc., and as the judgment above what the evidence shows the animals were worth was released by the plaintiffs, we do not think that the cause should be reversed for the failure to sustain exceptions that were well taken upon this branch of the case.
The evidence did not warrant a finding for vindictive damages and the jury gave none.
The petition, however, stated a case for the recovery of such damages. The case made by it was that the defendants, knowing that the property *Page 591 
belonged to plaintiffs, willfully and wantonly caused it to be seized and sold with the intent to vex and injure them.
The cause of action for the value of the mules and for exemplary damages combined was one over which the District Court had jurisdiction, and therefore the exception to the petition on that ground was properly overruled.
The evidence, we think, failed to show either a cause of action for malicious damage or such a state of facts as would justify the belief that that ground of action was in good faith stated in the petition; and if the issue had been properly made it ought to have been found against and have defeated the jurisdiction of the District Court. The method of reaching and deciding the jurisdiction question in such cases was stated by this court in the case of the International  Great Northern Railway Company v. Nicholson, 61 Tex. 552, in which it was said: "There was nothing upon the face of the petition to show that the amount in controversy was placed at over $200 for the purpose of improperly giving jurisdiction to the District Court. On the contrary, the petition makes out it clear case of jurisdiction by alleging the goods lost to be worth $228.55, and there is nothing in it to show that this was an overvaluation.
"In such a case, if a defendant wishes to show by extraneous proof that the value was falsely estimated at too much, for the purpose of giving jurisdiction to the court, he must plead it, and then it becomes a question of fact to be submitted to the jury with the other issues in the cause."
In the case of Dwyer v. Bassett, 63 Tex. 276, the same doctrine is announced, and it is there said that the defense "should not only have been pleaded, but an issue thereon should have been tried under proper instructions."
We think that these authorities sufficiently show that when the fraudulent attempt to confer jurisdiction is not apparent from the pleadings of the plaintiff it must be alleged in the answer as other defenses are and submitted as an issue of fact to the jury upon the evidence.
The judgment is affirmed.
Affirmed.
Delivered April 24, 1891.